DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks to the application 16/941,945 filed on 06/27/2022.
Claim 2 has been cancelled; claims 1, 3, 6 and 7 have been amended; claims 1, 6 and 7 are independent claims.  Claims 1 and 3-7 have been examined and are pending in this application.
Applicant Arguments/Remarks, filed 06/27/2022, with respect to claims 1-7 have been fully considered and are persuasive. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an information processing apparatus includes a memory, and a processor coupled to the memory and configured to generate, from a common key used for symmetric key cryptography, and from either an encryption process using the common key or a decryption process using the common key, an encryption lookup table corresponding to the encryption process or a decryption lookup table corresponding to the decryption process by using white box cryptography, and disseminate the generated encryption lookup table or the generated decryption lookup table as a public key.
With examiner’s thorough search, the closest prior arts are Kotha, Pub., No.: US 2020/0044822 and Yuto, JP2014-137415.
	Kotha discloses a method is provided for decrypting data encrypted according to a cipher key according the advanced encryption standard (AES). The method includes precomputing a product of each element value of an InvMixColumn matrix and each possible value of an input state array and deriving a set of round keys from the cipher key and the set of round keys. The deriving includes providing an initial round key and a plurality of further round keys, performing an initial decryption round, and performing N full decryption rounds at least in part using the precomputed product of each element value of an InvMixColumn matrix and each possible value of the input state array.

Yuto discloses provide a multiple-length integer arithmetic operation device achieving increase of speed of pairing ciphering.SOLUTION: A multiple-length integer arithmetic operation device comprises: a storage part for storing a-a, b-bin a q-qregister; a replacement part for storing b, b, b, b, b, b, b, bin a q-qregister; a multiplication part for executing an operation q,q←mul_mul(d,d,d); a middle addition part for executing an operation q,q,q←shift_blk(q,q,q) if i=0 or j=N/2-1, otherwise executing an operation q,q,q←add_long(q,q,q,q,q); a marge addition part for executing an operation q,q←marge(q,q,q) and executing an operation c,c,carry,r←add_str(q,r,carry); and an addition part for executing an operation c,c,carry,r←add_str(q,r,carry).

However, none of Kotha and/or Yuto teaches or suggests, particularly: “An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to generate, from a common key used for symmetric key cryptography, and from either an encryption process using the conunon key or a decryption process using the conunon key, an encryption lookup table corresponding to the encryption process or a decryption lookup table corresponding to the decryption process by using white box cryptography; and disseminate the generated encryption lookup table or the generated decryption lookup table as a public key, wherein the symmetric key cryptography is a cryptography system in which a matrix transformation of MixColumns processing included in an AES encryption process is replaced with a matrix transformation that uses a 16x 16 transform matrix, and an inverse matrix transformation of InvMixColumns processing included in an AES decryption process is replaced with a matrix transformation that uses an inverse matrix of the 16x 16 transform matrix.” The same reasoning applies to independent claims 6 and 7.
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
08/05/2022